1344 (Rev,ll/l§(;ase 2:18-CV-05918-DRH-APEI@H§1@@VERFS`|HEW@23/18 Page 1 of 2 Page|D #: 17

Thc JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form. approved by the J udicial Conference of` the United States in September 1974` is required for the use of the Clerk of C ourt for the
purpose Of initiating thc CiVii dOCkCI Sl'lCCt. (SEE INSTR UCTIONS ON NEXT PA GE OF THIS FORM.)

 

1. (a) PLAlNTIFFs

H|NB|R PEREZ, on behalf of himself, individua||y,
and on behalf of all others similarly-situated

(b) County of Residence of First Listed Plaintiff

Queens

(EXCEPTIN U.S. PLAINT[FF CASES)

(C) Attomeys (Firm Name. Address. and Telephone Number)

Borre||i & Associates, P.L.L.C., 910 Franklln Avenue, Suite 200, Garden

City, New York 11530; 516-248-5550

DEFENDANTS
FOUR SEASONS

County of Residence

NOTE:

Attomeys (IfKnown)

 

TE|V|P CONTROL, |NC.,

and ASHER PUTTER, individually,

of First Listed Defendant

(IN U.S, PLAINTII"F C`ASES ONLY)

IN LAND CONDEMNAT]ON CASES. USE THE I_O('ATION OF
THE 'I`RACT OF LAND lNVOLVED.

 

II. BASIS OF JUR!SDICT!ON (Place an "X"in One Bo,\r Onl_v)

l:| l U.S.Govcmmeni

Plaintiff

Cl 2 U.S. Governmcm
Defcnda.nt

lV. NATURE OF SUIT (Place an "X" in One Bo

110 lnsurancc

120 Marine

130 Millcr Act

140 Negotiable Instrumcnt

150 Rceovery of Ovcrpaymcnt
& Enforcemcnt of Judgment

151 Medicare Act

152 Recovcry of Dcfaultcd
Studcnt Loans
(Excludes Veterans)

153 Recovcry of Ovcrpayment
of Veteran`s Bcncfits

160 Stockholdcrs` Suits

190 Othcr Contracl

195 Contract Product Liability

196 Franchise

Lll_l l_lLlL.Il_l|_l

L.lL|L.|L_| |_l

   
 
 

fl 210 Land Condemnation

j 220 I-`orcclosu.re

:l 230 Rent Lcasc & chctment
j 240 'l'orts to Land

:I 245 Tort Product Liability
J 290 A|l Otlier Real Properry

Cl 440 Othcr Civil Riglirs

 

g 3 Federal Question
(L'.S. Governmenl Nal a Pm'ty)

Cl 4 Diversity
(lndicate Cilizen.s'/zip of Parlies in Ilem II[)

 

  
     

PERSONAL INJURY

PERSONAL INJURY

|:l 310 Airplane Cl 365 Pcrsonal injury ~

|:l 315 Airplanc Product Product Liability
Llability Cl 367 Health Ca.rc/

Cl 320 Assault. Libcl & Pharmaccutical
Slander Pcrsonal Injury

fl 330 cheral Ernploycrs` Product Liability
Liability Cl 368 Asbcstos Pcrsonal

13 340 Marine Injury Product

0 345 Marinc Product Liability _
Liability PERSONAL PROPERTY

El 350 Motor Vehicle Cl 370 Othcr Fraud

ij 355 Motor Vehicle CI 371 'l`ruth in Lcnding
Product Liability Cl 380 Othcr Personal

ij 360 Othcr Personal Propcrty Damage
Injury CI 385 Propcrty Damage

ij 362 Personal Injury - Product Liability

edical Mal raeticc

Haheas Corpus:

Cl 441 Voting Cl 463 Alien Detaince

Cl 442 Employmem Cl 510 Motions to Vacatc

Cl 443 Housing/ Scntcncc
Accommodations C| 530 Gencral

Cl 445 Amer. w/Disabilities - ij 535 Death Penalry
Employment Other:

CI 446 Amer. w/Disabilitics - D 540 Mandamus & Othcr
Othcr C| 550 Civil Rights

Cl 448 Education ij 555 Prison Condition

Cl 560 Civil Detainee -

Conditions of
Conf`incmcnt

(For Diver‘sily Cases On/y)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in ()nz' Bo.\']br P/aimz`/f

and One Bo.\'_for De_‘fendarrl)

PTF DEF PTF DEF
Citizcn of This State Cl l ij 1 lncorporated or Principal Place l’l 4 Tl 4
oi`Business In This Statc
Citizen of Anothcr State Cl 2 l:l 2 Incorporaied and Principal Place CI 5 il 5
of Business In Another S\ate
Citizen or Subject ofa 13 3 CI 3 Forcign Nation 0 6 D 6

Forei_gn Country

CI 625 Drug Relatcd Seizure
of Property 21 USC 881
Cl 690 Othcr

Act

Cl 720 Labor/Ma.nagcment
Relations

13 740 Railway Labor Act

Cl 751 Family and Medical
Leave Act

Cl 790 Othcr Labor Litigation

l CI 791 Employec Retircment

   

lneorne Security Act

Cl 462 Naturalizanon Application
ij 465 Othcr Immigration
Actions

 

 

Cl 422 Appea128 USC 158
Cl 423 Withdrawal
28 USC 157

D 820 Copyrights
Cl 830 Patent
Cl 840 Trademark

 

CI 862 Black Lung (923)

Cl 863 DIWC/'DIWW (405(g))
CI 864 SSID 'l`itle XVI

Cl 865 RSI (405(g))

    

C| 870 `l`axes (U.S. Plaintiff
or Dcfcndant)

C| 871 IRS_Third Pany
26 USC 7609

   

 

 

ClCl

 

g

Cl

UDC|U UULI LJLJUUCIO

aim mix

375 False Claims Acl

376 Qui Tam (31 USC
3729(3))

400 Statc Reapponionment

410 An!itrust

430 Banks and Ban.king

450 Comrnercc

460 Deportation

470 Racketeer lnflucnced and
Corrupt Organizalions

480 Consumer Crcdir

490 Cable/Sat TV

850 Sccurities/Commodilics/
Exchangc

890 Othcr Statutory Aciions

891 Agricultural Acts

893 Environmcntal Ma\tcrs

895 Frecdom of Information
Act

896 Arbitration

899 Administrativc Procedurc
Act/Rc\'icw or Appea| of
Agcncy Dccision

950 Constitutionality of
Siate Statutes

 

V. ORIGIN (Place an ‘X in one Box 011/n

g l Original
Proceeding

VI. CAUSE OF ACTION

Cl 2 Rcmovcd from
State Court

El 3 Remandcd from
Appellate Court

54

C' h
21§°0.°3. 207a)

Rcinstatcd or
Reopened

Cl 5 Transferred from
Another Distriet

litigation

(SP€CZ`[V)

UC§. §ivil Szat`ute under Which you arc filing (Do not cite jurisdictional statutes unless diversiry)f

l:l 6 Multidistrict

 

Bricf description o_f causc:
overtime vlo|atlons

 

 

 

 

 

VII. REQUESTED IN 13 cHECK IF mrs rs A CLAss ACTION DEMAND $ CHECK YES Only if demanded in Complainf:
COMPLAINT: UNDER RULE 23, F.R-Cv-P. JURY DEMAND; § ch l:l No
VIII. RELATED CASE(S) v _
IF ANY (S“ ""m“"°"$) ` JUDGE 4 / DOCKET NUMBER
DArE SIGN/;»,- ` EZF/A ro ~RECORD
10/23/2018 /.»»~',~’ l jj ,.
/
FOR 0FF1CE UsE oNL\/ // Né/ /
RECEIPT # AMOUNT APPLYI IFP JUDGE MAG. JUDGE

Arbmt;as@raa§teresain§f§j§i¥itlsto§lé§§tttien%§§§di§?t§hi?§&'§§§;§é§§§ attaas,'f> #1 18

exclusive of interest and costs, are eligible for compulsory arbitration The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration m

 

I, DO"Q Phu°ng V- Nguyen. ESQ~ , counsel for Hirlbir Perez , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

m the matter is othen/vise ineligible for the following reason

DlSCLOSURE STATEMENT - FEDERAL RULES C|VlL PROCEDURE 7.1

identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

N/A

RELATED CASE STATEMENT (Section Vlll on the Front Of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vlll on the front of this form. Rule 50.3.1 (a) provides that "A civil case is “re|ated"
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving ofjudicia| resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related" to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties." Ru|e 50.3.1 (c) further provides that
“Presumptive|y, and subject to the power of a judge to determine othen/vise pursuant to paragraph (d), civil cases shall not be deemed to be “re|ated" unless both cases are still
pending before the court."

NY-E D|VlSlON OF BUS|NESS RULE 50.1(d)(§l

1.) |s the civil action being filed in the Eastern Distriet removed from a New York State Court located in Nassau or Suffolk
County? n Yes No

2.) |f you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffo|k
County? Yes m No
b) Did the events or omissions givin rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practicc Act case, specify the County in which the offending communication was
received:

lf your answer to question 2 (b) is “No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in interpleader aHon, does the claimant (or a majority of the elaimants, if there is more than one) reside in Nassau or
suffolk county? iii es NO

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADM|SSION

l am currently admitted in the Eastern Distriet of New York and currently a member in good standing of the bar of this court.
Yes n No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

n Yes (|f yes, please explain No

/

l certify the accuracy oz{aijf/irjo/rmation provided v_a/t,,),ove.
Slgnature: ,,,/»// / ,- /

 

//.' (/ garb/f »' ry y

